                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         DOCKET NO. 3:19-CR-161-RJC-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                        ORDER
                                          )
JERRY LEWIS TAYLOR,                       )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 21) filed January 6, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Motion To Continue Sentencing contains sensitive and private

information that is inappropriate for public access. Having carefully considered the motion and

the record, and noting the Government does not oppose the motion, the undersigned will grant the

motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

21) is GRANTED, and the Motion To Continue Sentencing (Document No. 22) is sealed until

further Order of this Court.


                                      Signed: January 7, 2020
